By the Court, Sprague, J.:
The respondents do not appear to have been made or ever to have become parties to the suit in which, upon their motion, the order appealed from was made; neither of them was named as a party plaintiff or defendant, and no service of summons appears to have been made upon them or either of them, nor has any appearance been entered in the suit for either; neither of them has answered or demurred, nor have they asked to be made party thereto or to intervene therein; but without right or authority derived from any code of civil procedure with which I am acquainted they intrude a motion in a proceeding to which they are strangers, which results in an order of the Court dismissing the suit as to a portion of the subject matter thereof.
This novel and summary mode of quieting title may be convenient, but is without legal sanction.
The Court, in my judgment, should not have entertained respondents’ motion, and its judgment based thereon, dismissing appellant’s suit as to certain lots named in his complaint, is clearly erroneous, and should be reversed and cause remanded, with directions to deny the motion; and it is so ordered.